—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered January 24, 1995, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The record supports the hearing court’s determination that the police interaction with the defendant was justified in its inception and reasonably limited in scope in response to the circumstances presented (see, People v Prochilo, 41 NY2d 759; People v Ingle, 36 NY2d 413; People v Robinson, 74 NY2d 773). Accordingly, the Supreme Court properly denied the defendant’s motion to suppress.
Rosenblatt, J. P., Ritter, Pizzuto and Hart, JJ., concur.